Citation Nr: 1215162	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  10-06 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than September 18, 2006 for the assignment of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1967 to May 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO in October 2010.  A transcript of the hearing has been associated with the claims file.  

The issue of whether the reduction of a schedular disability rating from 100 percent to 60 percent disabling for hypertensive and coronary artery disease with status post coronary artery, bypass graft associated with hypertension, effective February 1, 1996, was proper, to include whether the Veteran filed a timely notice of disagreement (NOD) with respect to a December 1995 rating decision or whether a February 1996 statement constituted new and material evidence pursuant to 38 C.F.R. § 3.156(b), was raised by the Veteran and his representative in July 2010 and October 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board may address questions pertaining to its jurisdictional authority to review a particular case, including whether a Notice of Disagreement (NOD) is adequate and timely, at any stage in a proceeding before it, regardless of whether the AOJ has addressed such questions.  However, here, the Board finds that the issue must be referred to the AOJ for appropriate action in light of the intertwined issue involving the propriety of the reduction in the disability rating.  See 38 C.F.R. §§ 19.34, 20.101(d).  


FINDINGS OF FACT

1.  The Veteran filed an informal claim for TDIU on September 19, 2005, and the facts found show that he has met the criteria for an award of TDIU since that date.  

2.  The record includes no pending claims for increased ratings or unresolved claims, whether formal or informal, for a TDIU prior to September 19, 2005.  


CONCLUSION OF LAW

The criteria for an earlier effective date of September 19, 2005 (but no earlier), for the grant of a TDIU have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
Here, the Veteran's claim for an earlier effective date arises from an appeal of the initial grant of a TDIU in an October 2008 rating decision.  Because a TDIU was granted, the claim is substantiated and no additional notice is required as to the downstream issue involving entitlement to an earlier effective date.  A December 2009 Statement of the Case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter.  38 U.S.C.A. § 7105 (West 2002); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the claims file contains the Veteran's service treatment records, as well as the material post-service medical reports of VA and private treatment providers.  

Moreover, his statements in support of the claim are of record, including testimony provided at the October 2010 Board hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the October 2010 hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board acknowledges that the Veteran's Social Security Administration (SSA) records have not been obtained.  Generally, VA must obtain SSA records, where relevant, if either (1) there is an SSA decision pertaining to a medical condition related to the one for which the Veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies only to records relevant to a Veteran's present claim).  Here, the SSA records are not pertinent for the reasons discussed in more detail herein below.  See 38 C.F.R. § 38 C.F.R. § 3.400(q); see also 38 C.F.R. § 3.151, 3.153, 3.157.    

Otherwise, the Board has carefully reviewed the evidence of record, but finds nothing to suggest that there is any outstanding evidence pertinent to the claim decided below.  Remanding this case for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the veteran.  See Bernard, 4 Vet. App. at 394; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran contends that an effective date for the award of a TDIU is assignable prior to September 18, 2006.  

A TDIU rating may be assigned where a claimant's schedular disability rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a).  

The evidence must show that a claimant is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the central question is "whether the [claimant's] service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the claimant could find employment.  See Van Hoose, 4 Vet. App. at 363; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a claimant's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose, 4 Vet. App. at 363.  

A TDIU may also be granted on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  This means that in exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, a TDIU claim may be referred for extraschedular consideration.  38 C.F.R. § 3.321(b).  The Board does not have jurisdiction to assign an extraschedular rating in the first instance.  VAOPGCPREC 6-96 (Aug. 16, 1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Rather, consideration of whether an extraschedular rating is assignable must be referred to the RO, who requests such consideration by the Under Secretary Benefits or by the Director of Compensation and Pension Services.    

Generally, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  An effective date for increased disability compensation, which includes a TDIU rating, shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application for TDIU is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Norris v. West, 12 Vet. App. 413, 420 (1999).  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim; if the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b) (2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).  "An effective date earlier than the date of claim may be assigned if an increase in disability is shown within the one year ("look-back") period prior to the receipt of a claim, but not where the increase is shown prior to the one-year period preceding the receipt of the claim."  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a); 38 C.F.R. § 3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  All filings by a claimant must be construed based on a liberal reading.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that "[i]n direct appeals, all filings must be read 'in a liberal manner' whether or not the veteran is represented").

Once a veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for TDIU is raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155.  However, a claim for a TDIU may not be a freestanding claim, but may also be a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised (e.g., by filing a VA Form 21-8940) or "reasonably raised by the record," and the claim may be filed as a component of either the initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during adjudication of the issue of entitlement to service connection or during the appeal of the initial evaluation assigned, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Norris v. West, 12 Vet. App. 413, 420 (1999).

Furthermore, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b)(2).

A "report of examination or hospitalization" under 3.157(b) "should indicate that [a] veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011).  Moreover, the term "report of examination" under § 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, "claim for Social Security disability benefits that was pending at the time it was written."  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present [ing] a very short summation of [the Veteran's] general condition, as [the physician] had observed it over" time.  Massie, 25 Vet. App. at 133.

In making such determinations, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).  

In the instant case, the "facts found" are not in dispute in showing that the Veteran has satisfied the schedular disability rating criteria for assignment of a TDIU since February 1, 1996, when the RO assigned a 60 percent rating for his service-connected hypertensive and coronary artery disease (CAD) with status post coronary artery bypass graft associated with hypertension (herein after "heart disease").  The Veteran is also service-connected for residuals, nasal fracture with deformity, rated as 10 percent disabling from May 31, 1969; hepatitis, rated as 40 percent disabling from September 18, 2006; duodenal, stomach ulcer rated as 20 percent disabling from September 18, 2006.  He is also assigned a separate 20 percent rating for hypertension beginning from September 18, 2006.

Moreover, a June 2008 letter from the Kentucky Employees Retirement System shows that he stopped working on April 11, 1995, and has been retired since May 1995.  VA examinations, including in November 2005, show that he stopped working following a coronary artery bypass surgery in 1995.  

In light of this evidence, the facts found establish that the Veteran is unable to secure or follow a substantially gainful occupation as a result of the single service-connected disability of heart disease, ratable at 60 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consequently, the remaining issue for consideration in this appeal concerns the date of receipt of a claim for a TDIU.  38 C.F.R. § 3.400(o)(2).  

On this question, the record before the Board shows that the Veteran's veterans service organization representative (VSO) filed a statement on September 19, 2005, declaring: "This is to inform you that the above captioned individual seeks an informal claim for increased compensation and any other benefits to which the claimant may be entitled to.  All necessary documentation will be forthcoming."  
Shortly after receiving the VSO's statement of September 19, 2005, the Veteran was afforded a VA examination in November 2005 (to evaluate a service-connected nasal fracture).  At that VA examination, the Veteran informed the examiner that he had been retired due to medical issues since 1995 following his diagnosis of CAD and bypass surgery.  He also informed the VA examiner that he was receiving Social Security Administration (SSA) disability benefits.  

The Board finds that by extending the Veteran the benefit of the doubt, the statement of September 19, 2005, when considered in conjunction with his statements made during the November 2005 VA examination, constitutes an informal claim for a TDIU.  See Roberson, 251 F.3d 1378.  The claim remained unadjudicated until the October 2008 rating decision now on appeal.  For this reason, the Board finds that the instant appeal arises from the Veteran's informal claim for a TDIU filed on September 19, 2005, and an effective date for the award of service connection is assignable as of that date.  See 38 C.F.R. § 3.400(o).  

The Board finds, on the other hand, that an effective date prior to September 19, 2005, is not assignable, for the following reasons. 

First, the Board finds that a TDIU is not assignable within one year prior to the informal claim of September 19, 2005, as it is not factually ascertainable from the contemporaneous evidence that the Veteran became unemployable during that time period.  See Gaston, 605 F.3d at 984.  In fact, the record within one year before September 19, 2005, shows no indication that the Veteran had stopped working during that time period.  To the contrary, the evidence of record shows that he had stopped working in April 1995, which was greater than one year preceding the claim of September 19, 2005.  Then, evidence received after the claim of September 19, 2005, particularly the November 2005 VA examination report and June 2008 letter from the Kentucky Employee Retirement System, confirmed that he had stopped working and was unemployable due to the service-connected heart disease.  Thus, although he was not working at any time within one year of the September 2005 claim, it is not factually ascertainable that this increase in disability occurred during that time period.  Thus, an effective date is not warranted within one year of the informal claim of September 19, 2005, as contemplated by 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Gaston, 605 F.3d at 984.  

Second, the Veteran did not file a formal or informal claim for a TDIU prior to September 19, 2005.  The Board takes particular notice of a letter received from the Veteran in February 1996.  In a July 2010 statement, the Veteran's VSO argued that an effective date should be assigned as of the date of the Veteran's February 1996 letter because the RO failed to invite a claim for TDIU following receipt of this letter despite the Veteran's "admonition" in the February 1996 letter that he was unable to work.  The Board acknowledges that the Veteran wrote in the February 1996 letter that he felt his rating "should have been left at 100%."  However, an earlier effective date is not assignable on the basis of this February 1996 letter.  

In particular, the Veteran's February 1996 letter does not address his employability.  Certainly, the statement that he "should have been left at 100%," when read out of context, expresses the Veteran's wish for the highest rating possible, 100 percent.  However, this statement, when viewed in the context of the entire letter, shows that he was actually requesting assignment of a 100 percent schedular rating based on an additional disability for which he was requesting service connection.  In particular, he wrote "I want to reopen my claim.  I received a letter saying my disability compensation has been changed from 100% to 60%.  //  I feel it should have been left at 100% since I now have hepatitis C that has been traced back to blood tranfussion [sic] from a VA hospital in 1970. . . . I feel since I got the hepatitis C from your hospital, it should be service-connected."  He went on to identify his VA treatment providers.  He did not, by comparison, indicate that he should be rated as 100 percent disabling due to unemployability.  Moreover, he did not submit, and VA did not receive, evidence of unemployability in connection with the February 1996 letter.  Thus, this February 1996 letter does not constitute an informal claim for a TDIU, and the RO was not required to invite the Veteran to submit a formal claim for a TDIU, despite the VSO's July 2010 arguments to the contrary.  See 38 C.F.R. § 3.155; Roberson, 251 F.3d 1378.  

Additionally, his VSO filed a written statement in June 2001 declaring: "This is to inform you that the above captioned individual wishes to establish an informal claim for VA compensation or pension benefits in accordance with 38 C.F.R. 3.155(a).  // All necessary documentation will be forthcoming."  The Board finds that this June 2001 statement also does not constitute an informal claim for a TDIU.  Even upon a liberal reading it does not refer to a service-connected disability, express an intent to apply for an increased disability rating, or indicate in any way that the Veteran was unemployable.  In fact, the Court, in Zielinski v. Shinseki, addressed a letter containing identical language and agreed that it did not constitute an informal claim for VA benefits.  See No. 09-2539, 2011 WL 2565310 (Vet. App. 2011).  Although nonprecedential, the Court's decision in Zielinski is nonetheless persuasive in light of the identical language used in the instant case.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (finding that a nonprecedential decision of the Court, while not binding, "may be cited or relied upon, however, for any persuasiveness or reasoning it contains").  In addition to the nonspecific language in the June 2001 statement, no further evidence was associated with the claims file in connection with this statement, such as evidence addressing employability.  Accordingly, the June 2001 VSO statement does not constitute an informal claim for a TDIU.  See 38 C.F.R. § 3.155; Roberson, 251 F.3d 1378.  

Correspondingly, although a Veteran may raise a TDIU as a component of a claim for an increased rating for service-connected disability, the instant appeal does not arise from a pending claim for an increased rating.  See Rice, 22 Vet. App. 447.  The Board acknowledges that there is an outstanding issue regarding the timeliness of an appeal of a December 1995 rating decision.  This issue is being referred by the Board (in the Introduction section herein above) to the RO for all necessary development and adjudication.  That issue, however, is not presently in appellate status before the Board.  See 38 C.F.R. § 19.34.  Thus, the Board does not have jurisdiction of the corresponding question of whether a TDIU has been raised as a component of an underlying claim for increased rating, such as that adjudicated in the December 1995 rating decision.  Correspondingly, there are no other pending claims outstanding for an increased rating.  In other words, a TDIU claim is not, at present, part and parcel of a claim for increased rating in appellate status before the Board.  Thus, an earlier effective date is not assignable under Rice.  22 Vet. App. 447.  

Third, VA medical records have not been received consistent with an informal claim for increased benefits under 38 C.F.R. § 3.157(b).  The claims file, in fact, contains VA treatment records from December 1994, when the Veteran was initially hospitalized for angina chest pain, through September 2005, the current effective date.  Also, VA examinations were performed in January 1995 and December 1995.  These VA medical records, however, do not indicate that the Veteran was unemployable due to his service-connected heart disease.  Of particular relevance is the January 1995 VA hypertension examination, which indicates that the Veteran had worked "[u]p until that time" of a heart bypass "just three weeks prior to this examination."  This January 1995 VA examination indicates that he was temporarily disabled due to the surgery, but it does not establish that the Veteran was unemployable.  Consistent with this evidence of temporary disability, the RO granted the Veteran a temporary total (100 percent) evaluation from December 1994 through February 1996 based on the period of convalescence following the heart bypass surgery.  Otherwise, the medical records simply reflect routine outpatient treatment for various disabilities, such as gout and hepatitis C, but do not provide evidence regarding the Veteran's employability.  Thus, an earlier effective date is not assignable based on VA treatment records as an informal claim for increase.  See 38 C.F.R. § 3.157(b); Gaston, 605 F.3d at 984.

Similarly, pertinent private treatment records were not received prior to September 19, 2005, which precludes assignment of an earlier effective date on the basis of evidence from a private medical provider.  See 38 C.F.R. § 3.157(b)(2).  

Finally, the Board notes that the Veteran is shown to receive SSA disability benefits.  Although SSA disability benefits relate to his unemployability, a claim for SSA disability benefits does not constitute a claim for service-connected disability benefits with VA.  See 38 C.F.R. § 3.151, 3.153 (a joint application with SSA will be considered a claim for death benefits).  Moreover, any private treatment records supporting the SSA's determination could not provide the basis for an earlier effective date as they were not identified by the Veteran as existing until his November 2005 VA examination.  Although SSA records are considered to be constructively of record and VA has a duty to obtain such records, the Veteran must adequately identify such records to VA in order for VA's duty to arise.  See 38 U.S.C.A. § 5103A(b)(1).  Here, the Veteran did not indicate that he was receiving SSA disability benefits until his November 2005 VA examination and VA did not have reason to know that such records existed until that time.  Finally, to the extent the Veteran's VA treatment records may be associated with his SSA file, they would be duplicative of the VA treatment records already associated with the claims file, which are not shown to be incomplete.  Thus, the SSA claim, regardless of its content, does not provide a basis for assigning an effective date earlier than September 19, 2005.  

In summary, the Board finds that the Veteran filed an informal claim for a TDIU on September 19, 2005, which is the earliest possible effective date assignable.  See 38 C.F.R. § 3.400(o); Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Accordingly, the appeal, to this extent, is granted.  


ORDER

An earlier effective date of September 19, 2005, for the grant of a total disability rating based on individual unemployability is granted.




____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


